DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,977,175. Although the claims at issue are not identical, they are not patentably distinct from each other because they are reciting same subject matter in the form of method vs. system claims. For better visualization of similarity, the following table of comparison is presented.
Claim 1 of reference patent
Claim 1 of instant application


A method of handling access demands in a virtual cache comprising, by a processing system:
A computing system comprising:

a virtual cache having a plurality of entries having a virtual address and associated data;

a physical cache having a plurality of entries for storing data; and

a processor, wherein the system is configured to:
checking if a virtual cache access demand missed because of a synonym tagged in the virtual cache;
check if an access demand to the virtual cache missed because of a synonym tagged in the virtual cache;

in response to the access demand to the virtual cache missing because of a synonym tagged in the virtual cache, update the virtual address tag in the virtual cache to a new virtual address tag;
searching for additional synonyms tagged in the virtual cache, wherein searching for additional synonyms tagged in the virtual cache comprises moving to another cache line on the page that corresponds to the virtual address of the virtual access demand that missed in the virtual cache; and
search for additional synonyms tagged in the virtual cache, wherein searching for additional synonyms tagged in the virtual cache comprises moving to another cache line on the page that corresponds to the virtual address of the virtual access demand that missed in the virtual cache; and
in response to finding additional synonyms tagged in the virtual cache, updating the virtual address tag of the additional synonyms to the new virtual address tag.
in response to finding additional synonyms tagged in the virtual cache, update the virtual address tag of the additional synonyms to the new virtual address tag.
Claim 2 of reference patent
Claim 2 of instant application
wherein checking if the virtual access demand missed because of a synonym tagged in the virtual cache comprises allocating a search algorithm to determine if the virtual address that missed in the virtual cache would have hit in the cache if it were a physical cache.
wherein the system configured to check if the access demand to the virtual cache missed because of a synonym tagged in the virtual cache comprises the system configured to allocate a search algorithm to determine if the virtual address that missed in the virtual cache would have hit in the cache if it were a physical cache.
Claim 3 of reference patent
Claim 3 of instant application
wherein checking if the virtual access demand missed because of a synonym tagged in the virtual cache comprises determining whether the virtual address of the virtual access demand has the same physical address of any other virtual address tagged in the virtual cache.
wherein the system configured to check if the access demand to the virtual cache missed because of a synonym tagged in the virtual cache comprises the system configured to determine whether the virtual address of the access demand to the virtual cache has the same physical address of any other virtual address tagged in the virtual cache.
Claim 4 of reference patent
Claim 4 of instant application

further comprising the system configured to translate the virtual address of the access demand that missed in the virtual cache to a real address.
Claim 5 of reference patent
Claim 5 of instant application
further comprising, in response to a virtual cache access demand missing in a virtual cache because of a synonym tagged in the virtual cache, updating the virtual address tag in the virtual cache directory to the virtual address tag of the virtual cache access demand.
further comprising the system configured to update, in response to the access demand to the virtual cache missing in a virtual cache because of a synonym tagged in the virtual cache, the virtual address tag in a virtual cache directory to the virtual address tag of the virtual cache access demand.
Claim 6 of reference patent
Claim 6 of instant application
further comprising, in response to the virtual cache having additional synonyms in the virtual cache, updating the virtual address tag of at least one of the additional synonyms in the virtual cache to the virtual address tag corresponding to the virtual address of the virtual cache access demand that missed in the virtual cache.
further comprising the system configured to update, in response to the virtual cache having additional synonyms in the virtual cache, the virtual address tag of at least one of the additional synonyms in the virtual cache to the virtual address tag corresponding to the virtual address of the virtual cache access demand that missed in the virtual cache.
Claim 7 of reference patent
Claim 7 of instant application
wherein searching for additional synonyms tagged in the virtual cache further comprises searching for other cache lines within the page corresponding to the virtual address tag of the virtual cache access demand that missed in the virtual cache.
wherein the system configured to search for additional synonyms tagged in the virtual cache further comprises the system configured to search for other cache lines within the page corresponding to the virtual address tag of the virtual cache access demand that missed in the virtual cache.
Claim 8 of reference patent
Claim 8 of instant application
wherein a state machine is allocated to search for additional cache lines within the page.
further comprising a state machine to search for additional cache lines within the page, and the system id configured to allocate the state machine to search for additional cache lines within the page.
Claim 9 of reference patent
Claim 9 of instant application

further comprising the system configured to determine, in response to finding additional cache lines within the page corresponding to the virtual address of the virtual cache access demand that missed in the virtual cache, whether the additional cache lines are in the virtual cache.
Claim 10 of reference patent
Claim 10 of instant application
further comprising, in response to the additional cache lines being in the virtual cache, updating the virtual address of the additional cache lines.
further comprising the system configured to update, in response to the additional cache lines being in the virtual cache, the virtual address of the additional cache lines.
Claim 11 of reference patent
Claim 11 of instant application
wherein the updating of the virtual address of the additional cache lines comprises renaming the virtual address of the additional cache lines to the virtual address of the virtual cache access demand that missed in the virtual cache.
wherein the system configured to update the virtual address of the additional cache lines comprises the system further configured to rename the virtual address of the additional cache lines to the virtual address of the virtual cache access demand that missed in the virtual cache.
Claim 12 of reference patent
Claim 12 of instant application
further comprising, in response to the virtual cache access demand missing in the virtual cache because of synonym tagged in the virtual cache, overruling the virtual cache eviction mechanism and renaming the virtual address tag of the real address with the virtual address tag of the virtual address that missed in the virtual cache.
further comprising the system configured to overrule, in response to the virtual cache access demand missing in the virtual cache because of synonym tagged in the virtual cache, the virtual cache eviction mechanism and rename the virtual address tag of the real address with the virtual address tag of the virtual address that missed in the virtual cache.
Claim 13 of reference patent
Claim 13 of instant application

further comprising a state machine that collects the virtual address and page size of the access that missed in the virtual cache and the system configured to allocate, in response to the access demand missing in the virtual cache because of a synonym tagged in the virtual cache, the state machine to collect the virtual address and page size of the access that missed in the virtual cache.
Claim 15 of reference patent
Claim 14 of instant application
A method of handling access demands in a virtual cache comprising, by a processing system:
A system of handling access demands in a virtual cache comprising:

a virtual cache having a plurality of entries having a virtual address and associated data;

a physical cache having a plurality of entries for storing data;

a processor; and

a non-transitory computer-readable storage medium comprising program instructions that when executed by the processor cause the processor to:
checking if a virtual cache access demand missed because of a synonym tagged in the virtual cache;
check if an access demand to the virtual cache missed because of a synonym tagged in the virtual cache;
in response to the virtual cache access demand missing because of a synonym tagged in the virtual cache, updating the virtual address tag in the virtual cache to a new virtual address tag;
in response to the access demand missing in the virtual cache because of a synonym tagged in the virtual cache, update the virtual address tag in the virtual cache to a new virtual address tag;

search for additional synonyms tagged in the virtual cache, wherein searching for additional synonyms tagged in the virtual cache further comprises searching for other cache lines within the page corresponding to the virtual address tag of the virtual cache access demand that missed in the virtual cache;
in response to finding other cache lines within the page corresponding to the virtual address tag of the virtual cache access demand that missed in the virtual cache, determining whether the additional cache lines are in the virtual cache; and
in response to finding other cache lines within the page corresponding to the virtual address tag of the access demand that missed in the virtual cache, determine whether the other cache lines are in the virtual cache; and
in response to determining that additional cache lines are in the virtual cache, updating the virtual address tag of the additional cache lines to the new virtual address tag.
in response to determining that the additional cache lines are in the virtual cache, update the virtual address tag of the other cache lines to the new virtual address tag.
Claim 16 of reference patent
Claim 15 of instant application
wherein checking if the virtual access demand missed because of a synonym tagged in the virtual cache comprises allocating a search algorithm to determine if the virtual address that missed in the virtual cache would have hit in the cache if it were a physical cache.
wherein the program instructions that when executed by the processor cause the processor to check if the access demand missed in the virtual cache because of a synonym tagged in the virtual cache comprises program instructions that when executed by the processor cause the processor to allocate a search algorithm to determine if the virtual address that missed in the virtual cache would have hit in the cache if it were a physical cache.
Claim 14 of reference patent
Claim 16 of instant application

wherein the program instructions that when executed by the processor cause the processor to check if the access demand missed in the virtual cache because of a synonym tagged in the virtual cache comprises program instructions that when executed by the processor cause the processor to determine whether the virtual address of the virtual access demand has the same physical address of any other virtual address tagged in the virtual cache.
Claim 17 of reference patent
Claim 17 of instant application
further comprising, in response to a virtual cache access demand missing in a virtual cache because of a synonym tagged in the virtual cache, updating the virtual address tag in the virtual cache directory to the virtual address tag of the virtual cache access demand.
further comprising a virtual cache directory and program instructions that when executed by the processor cause the processor to update, in response to a virtual cache access demand missing in a virtual cache because of a synonym tagged in the virtual cache, the virtual address tag in the virtual cache directory to the virtual address tag of the virtual cache access demand.
Claim 18 of reference patent
Claim 18 of instant application

further comprising a state machine to search for the other cache lines within a page wherein the system further comprises program instructions that when executed by the processor cause the processor to allocate the state machine to search for the other cache lines within a page, and wherein the program instructions that when executed by the processor cause the processor to search for additional synonyms tagged in the virtual cache comprises program instructions that when executed by the processor cause the processor to move to another cache line on the page that corresponds to the virtual address of the virtual access demand that missed in the virtual cache.
Claim 19 of reference patent
Claim 19 of instant application
wherein the updating of the virtual address of the additional cache lines comprises renaming the virtual address of the additional cache lines to the virtual address of the virtual cache access demand that missed in the virtual cache.
wherein the program instructions that when executed by the processor cause the processor to update of the virtual address of the additional cache lines comprises program instructions that when executed by the processor cause the processor to rename the virtual address of the additional cache lines to the virtual address of the virtual cache access demand that missed in the virtual cache.
Claim 20 of reference patent
Claim 20 of instant application

further comprising program instructions that when executed by the processor cause the processor to overrule, in response to the access demand missing in the virtual cache because of a synonym tagged in the virtual cache, the virtual cache eviction mechanism and rename the virtual address tag of the real address with the virtual address tag of the virtual address that missed in the virtual cache.



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Independent Claim 1 recites the following allowable limitation: “search for additional synonyms tagged in the virtual cache, wherein searching for additional synonyms tagged in the virtual cache comprises moving to another cache line on the page that corresponds to the virtual address of the virtual access demand that missed in the virtual cache;”
Dieffenderfer et al. [US 2013/0185520] appears to teach a system of handling access of virtual cache and virtual cache miss handling because of aliased cache tag miss.
Yu et al. [US 2008/0082721] appears to teach generating a cache hit/miss signal and updating an alias way prediction value to a new value.
Gat et al. [US 5,367, 660] appears to teach miss occurs in virtual cache but hit occurs in physical cache. 
Avudaiyappan et al. [US 2016/0224471] appears to teach updating synonyms of additional virtual addresses. 

However, the prior arts on record do not appear to teach or fairly suggest this limitation. Based on this rationale, Claim 1 is considered to contain allowable subject matter.
Independent claim 14 recites the following allowable limitation: “search for additional synonyms tagged in the virtual cache, wherein searching for additional synonyms tagged in the virtual cache further comprises searching for other cache lines within the page corresponding to the virtual address tag of the virtual cache access demand that missed in the virtual cache;”
The prior arts on record do not appear to teach or fairly suggest this limitation. Based on this rationale, Claim 14 is considered to contain allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MASUD K KHAN/            Primary Examiner, Art Unit 2132